Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 11/20/2020.                     

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora et al. (US 2013/0312122 A1, hereinafter “Arora”).

Regarding claim 1, Arora teaches:
1. An integrated circuit (fig. 7, tamper detector 702), comprising: 
an input terminal (Fig. 7, 112, input, par 21) and an output terminal (fig. 7, 110 output, par 21); 
signal generator circuitry that generates a pseudo-random digital signal (fig. 7, par 21: “LFSR 718 having feedback taps for generating pseudo-random coded detection signals as a function of seed values”) provided at the output terminal (fig. 7, par 21: “The coded detection signals are applied to the output pin 110”); and 
comparator circuitry (fig. 7, comparator 720) that compares an input signal received via the input terminal (fig. 7, input 112 through filter 722) with the pseudo-random digital signal (par 21: “pseudo-random coded detection signals”)  for providing a tamper detection (par 21: “A comparator 720 compares signals received from the detection circuit 108 by way of the input pin 112 and by way of a preconditioning circuit 722 with the coded detection signals that have been delayed with a delay circuit 724. A processor 726 includes a tamper detection logic circuit 728”) signal indicative thereof.  

Regarding claim 2, Arora teaches:
2. The integrated circuit of claim 1, wherein the signal generator circuitry comprises a pseudo-random binary sequence generator (fig. 7, par 21: “The tamper detector 702 also has an LFSR 718 having feedback taps for generating pseudo-random coded detection signals as a function of seed values and of a generator polynomial defined by the feedback taps”).  

Regarding claim 3, Arora teaches:
3. The integrated circuit of claim 1, wherein the signal generator circuitry comprises a linear-feedback shift register (fig. 7, LFSRx 718) with software triggered reloading (fig. 8, item 718, par 26: “the controller 704 generates a signal controlling the configuration of the feedback loop 802 defining the polynomial generator”, see also par 25).  

Regarding claim 4, Arora teaches: 
4. The integrated circuit of claim 1, wherein the pseudo-random digital signal comprises a digital signal with pseudo-random delays between pulses (fig. 7, Delay 724, par 21; i.e. delaying pseudo-random coded detection signals).  

Regarding claim 5, Arora teaches:
5. The integrated circuit of claim 1, wherein the comparator circuitry (fig. 7, comparator 720) comprises a Boolean logic exclusive-OR gate (Examiner notes that it is well known in the art for comparators to use XOR gates; i.e. see https://en.wikipedia.org/wiki/XOR_gate) having a first input receiving the pseudo-random digital signal (par 21: “compare signals received…by way of a preconditioning circuit 722 with the coded detection signals that have been delayed with a delay circuit 724”), having a second input receiving the input signal (par 21: “compares signals received from the detection circuit 108 by way of the input pin 112”), and having an output providing the detection signal (fig. 7, comparator 720 and tamper detection logic 728, par 21: “A processor 726 includes a tamper detection logic circuit 728. When the comparator 720 asserts a tamper signal,”).  

Regarding claim 6, Arora teaches:
6. The integrated circuit of claim 1, further comprising: buffer circuitry (fig. 7, item 719) having an input receiving the pseudo-random digital signal provided by the signal generator circuitry (fig. 7, signals from LFSRx 718) and having an output providing a corresponding buffered pseudo-random digital signal at the output terminal (fig. 7, signals from LFSRx 718, via 719, to output 110); and filter circuitry (fig. 7, filter 722) having an input coupled to the input terminal (fig. 7, input 112 to filter 722) and having an output providing a filtered input signal (fig. 7, output of filter 722); wherein the comparator circuitry comprises: a Boolean logic exclusive-OR gate (fig. 7, comparator 720; Examiner notes that it is well known in the art for comparators to use XOR gates; i.e. see https://en.wikipedia.org/wiki/XOR_gate) having a first input receiving the pseudo-random digital signal (fig. 7, pseudo-random coded signals from delay 724 to compare 720), having a second input receiving the filtered input signal (fig. 7, output of filter 722 as input to compare 720), and having an output providing a comparison signal (fig. 7, compare output from comparator 720); and a flip-flop (fig. 7, i.e. processor 726) having an input receiving the comparison signal (fig. 7, par 21, a processor 726 includes tamper detection logic circuit 728; output coming from comparator 720 via processor 726) and having an output providing a tamper detection signal (fig. 7, output from comparator 720 to tamper detection logic 728 via processor 726).  

Regarding claim 7, Arora teaches:
7. The integrated circuit of claim 6, further comprising delay circuitry (fig. 7, delay 724) having an input receiving the pseudo-random digital signal provided by the signal generator circuitry (fig. 7, pseudo-random coded signals from LFSRx718 and 719) and having an output providing a delayed pseudo-random digital signal to the exclusive-OR gate (fig. 7, output from Delay 724 to comparator 720 [Examiner already established that comparators use XOR gates, in claim 6 above]), wherein the delay circuitry inserts a delay representing a delay from the input of the buffer circuitry to the output of the filter circuitry (fig. 7, par 21: “the coded detection signals that have been delayed with a delay circuit 724”), and wherein the flip-flop is clocked by a delay clock (fig. 7, processor 726, is inherent that processor is clocked by a clock of any kind; Examiner notes that “delay” does not distinguish what kind of clock it must be, i.e. a clock from the delay circuitry or delayed in comparison to other circuits.  Therefore Examiner interprets this as any clock signal).  

Regarding claim 11, all claim limitations are set forth and rejected as it has been discussed in claim 1.

Regarding claim 12, all claim limitations are set forth and rejected as it has been discussed in claim 2.

Regarding claim 13, all claim limitations are set forth and rejected as it has been discussed in claim 3.

Regarding claim 14, all claim limitations are set forth and rejected as it has been discussed in claim 4.

Regarding claim 15, all claim limitations are set forth and rejected as it has been discussed in claim 5.

Regarding claim 16, all claim limitations are set forth and rejected as it has been discussed in claim 6.

Regarding claim 17, all claim limitations are set forth and rejected as it has been discussed in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 10, 20 rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2013/0312122 A1, hereinafter “Arora”) in view of Langhammer et al. (US 7,752,407 B1, hereinafter “Langhmmer”).


Regarding claim 10, Arora teaches on interrupt when a tamper is detected (), however, Langhammer teaches
10. The integrated circuit of claim 1, further comprising: interrupt circuitry that provides an interrupt when the tamper detection signal is provided (col. 1 lines 58-62; i.e. when a tamper is detected, an interrupt occurs); and processing circuitry that performs correction action in response to the interrupt (col. 1 lines 58-62; i.e. when a tamper is detected, an erasure of memory happens).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an interrupt mechanism followed by a corrective action, as taught by Langhammer, to Arora’s invention.  The motivation to do so would have been in order to provide security by protecting the data stored in the integrated circuit when a tamper or unauthorized access is detected (Langhammer: col 1 lines 24-26)..  

Regarding claim 20, all claim limitations are set forth and rejected as it has been discussed in claim 10.

Allowable Subject Matter
Claims 8-9 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant references teach:
	Arora et al. (US 2013/0312122 A1) teaches a tamper detector has input and output pins for connection to ends of a tamper detection circuit, and a corresponding set of linear feedback shift registers (LFSRs) timed by clock signals for generating pseudo-random coded detection signals as a function of seed values and of a generator polynomial defined by feedback taps. A comparator compares signals received from the detection circuit with the coded detection signals. A multiplexer provides the coded detection signal selectively from the LFSRs to the output pin and the comparator. A controller varies the seed values for different cycles of values of the pseudo-random coded detection signals. The controller also controls the generator polynomial and a frequency of the clock signals for different cycles of values of the pseudo-random coded detection signals.
	Broker (US 2016/0026829 A1) teaches a system includes a tamper detector that includes a linear feedback shift register (LFSR) for generating pseudorandom coded detection signals as a function of seed values and a generator polynomial. The generator polynomial is loaded from a controller to the LFSR via software, and the seed values are directly loaded from a hardware-based random number generator to the LFSR. The tamper detector has output and input elements for connection to ends of a tamper detection circuit, wherein the detection circuit is linked with a physical closure surrounding an electronic circuit. The detection signals are applied to the output element and incoming signals are received from the tamper detection circuit at a comparator via the input element. Comparison of the incoming signals with the coded detection signals is performed to detect interference with the detection circuit in an attempt to tamper with the electronic circuit.
	Ransom et al. (US 2005/0039040 A1) teaches a system and method for detecting and responding to device tampering in an EM device is disclosed. The EM device is provided with mechanisms to detect and indicate unauthorized tampering with the device. Further, in response to detected unauthorized tampering, the device may take actions to protect the integrity of data generated by the device as well as protect any confidential data stored within the device. Such actions may include preventing further device operation, generating warnings to the device owner/user, marking subsequently generated data as suspect, destroying stored confidential data, etc.
	Langhammer et al. (US 7,752,407 B1) teaches circuits, methods, and apparatus for storing application data, keys, authorization codes, or other information in a volatile memory on an FPGA. To prevent erasure of the stored information when power to the FPGA is removed, or when the FPGA is configured, or when applications are installed, a battery powers the memory. The battery power may be interrupted, for example if a tamper is detected, in order to erase the contents of the memory. Access to data stored in memory may also be limited by using authorization codes or encryption. For example, an application may only be granted access if it provides the correct authorization code. Alternately, an application may encrypt data with a key before it is stored. Only an application with the correct key can make further use of the data.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "control circuitry that measures a delay between the output of the signal generator circuitry and the output of the filter circuitry and that programs the delay circuitry accordingly and clock circuitry that provides the delay clock that is delayed by the measured delay", in combination with all other claim limitations, as it has been recited in independent claims 1, 6-7 and 11, 16-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/June 16, 2022/
/ltd/